Title: Thomas Jefferson to Emmanuel, marquis de Grouchy, 2 November 1817
From: Jefferson, Thomas
To: marquis de Grouchy, Emmanuel,


                    
                        Monticello
Nov. 2. 17.
                    
                    I have duly recieved, Sir, your favor of Oct. 20. and regret much the pleasure I have lost of possessing you here, and still more the cause of it, your son’s illness. his health however, I hope, is by this time restored. your  name has been too well known in the history of the times, and your merit too much acknoleged by all, not to promise me great pleasure in making your personal acquaintance. if too the trouble of such a journey could be compensated by any thing which the country between us could offer to your curiosity, it would save me the regret which I could not fail to feel were I to suppose myself the sole object of the journey. in this last case I should certainly think myself sufficiently honored by the written expressions of respect just now recieved, and should postpone the pleasure of recieving them personally to the unreasonable trouble which such an object would impose on you. as you flatter me with taking that journey in the spring, I am in hopes the face of our country at that season will still better reward the labor of the undertaking. the route thro’ the counties next below the Blue ridge, to wit by the Court houses of Prince William, Fauquier, Culpeper & Orange, would present you what I think the finest part of our country, & a return thro’ the valley beyond the Blue ridge by Staunton, Winchester, Frederic town & Lancaster what is much admired by all. along the latter route I know that the public stages pass; but I am not certain as to the former. should this circumstance confine you to the route by Fredericksburg, from that place to this you will pass through a barren desert to within 30. miles of this as a supplement to which I can only offer you a sincere welcome at Monticello with assurances of my great esteem & respect.
                    Th: Jefferson
                